Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  August 19, 2016                                                                                     Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Stephen J. Markman
                                                                                                           Brian K. Zahra
  154172                                                                                           Bridget M. McCormack
                                                                                                         David F. Viviano
                                                                                                     Richard H. Bernstein
  LORI CICHEWICZ,                                                                                          Joan L. Larsen,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 154172
  v                                                                COA: 312806
                                                                   Oakland CC: 2011-120900-NH
  MICHAEL S. SALESIN and MICHAEL S.
  SALESIN, M.D., P.L.C.,
            Defendants-Appellants,
  and
  WALNUT LAKE OB/GYN, P.L.L.C.,
             Defendant.
  _________________________________________/

         On order of the Chief Justice, the application for leave to appeal is
  ADMINISTRATIVELY CLOSED because it was filed under the incorrect Court of
  Appeals docket number. The Clerk’s Office has re-docketed this application for leave to
  appeal as Supreme Court docket number 154290, arising out of Court of Appeals docket
  number 330301.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                August 19, 2016
                                                                              Clerk